Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Truc Trung Mai, D.D.S.
(O.I. File No. H-10-40553-9),

Petitioner
Vv.

The Inspector General,
Department of Health and Human Services.

Docket No. C-11-757
Decision No. CR2493
Date: January 25, 2012
DECISION

Petitioner, Truc Trung Mai, D.D.S., is excluded from participating in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)), effective August 18, 2011, based
upon his conviction of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. There is a proper basis for exclusion.
Petitioner’s exclusion for the minimum period! of five years is mandatory pursuant to
section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (I.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated July 29, 2011, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years, the minimum statutory period. The I.G. advised Petitioner that he was being
excluded pursuant to section 1128(a)(1) of the Act based on his conviction in the
Superior Court of California, County of Orange, of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program.

Petitioner timely requested a hearing by letter dated August 30, 2011. The case was
assigned to me for hearing and decision. A prehearing telephone conference was
convened on September 28, 2011, the substance of which is memorialized in my order of
the same date. During the prehearing conference, Petitioner, who appeared with his
office manager, waived an oral hearing. Accordingly, I set a briefing schedule for the
parties.

The L.G. filed a motion for summary judgment? and a supporting brief (I.G. Br.) on
October 27, 2011, with LG. exhibits (I.G. Exs.) 1 through 8. Petitioner filed a brief in
opposition to the I.G. motion on November 28, 2011 (P. Br.), with no documentary
evidence. The I.G. filed a reply brief on December 13, 2011. No objections have been
made to my consideration of the offered exhibits, and all are admitted.

II. Discussion
A. Applicable Law

Petitioner’s rights to an administrative law judge (ALJ) hearing and judicial review of the
final action of the HHS Secretary (Secretary) are provided by section 1128(f) of the Act
(42 U.S.C. § 1320a-7(f)).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R. §
1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on

> Petitioner waived an oral hearing. Therefore, a motion for summary judgment is not
necessary or appropriate. Rather, I may resolve this case on the merits, judging the
credibility and weight of the evidence and resolving any disputes of material fact. See
e.g. Lyle Kai, R.Ph., DAB No. 1979 (2005).
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b).

B. Issue
The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.
42 CFR. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.

2. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

There is no dispute that Petitioner’s request for hearing was timely and I have jurisdiction

On September 10, 2010, Petitioner pled guilty in the Superior Court, Orange County,
California, to a misdemeanor offense of “Presenting False Medi-Cal Claims.” I.G. Ex. 2,
at 2, LG. Ex. 4, at 1; LG. Ex. 5. The state court accepted Petitioner’s guilty plea,
suspended imposition of sentence, and placed Petitioner on three years informal
probation. LG. Ex. 4, at 2-3. On August 17, 2011, Petitioner’s motion to withdraw his
guilty plea was granted based upon his compliance with his terms of probation, and his
case was dismissed. IG. Ex. 8.

The L.G. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. I.G. Ex. 1. The statute provides:

(a) MANDATORY EXCLUSION. The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. Any
individual or entity that has been convicted of a
criminal offense related to the delivery of an item or
service under title XVIII or under any State health care
program.

The statute requires that the Secretary exclude from participation in Medicare or
Medicaid any individual or entity: (1) convicted of a criminal offense, whether a felony
or a misdemeanor; (2) where the offense is related to the delivery of an item or service;
and (3) the delivery of the item or service was under Medicare or a state health care
program.

I conclude that Petitioner was convicted of a criminal offense within the meaning of
section 1128(i) of the Act (42 U.S.C. § 1320a-7(i)). Pursuant to section 1128(i) of the
Act, an individual is “convicted” of a criminal offense when: (1) a judgment of
conviction has been entered by a federal, state, or local court whether or not an appeal is
pending or the record has been expunged; (2) there has been a finding of guilt ina
federal, state, or local court; (3) a plea of guilty or no contest has been accepted in a
federal, state, or local court; or (4) an accused individual enters a first offender program,
deferred adjudication program, or other arrangement where a judgment of conviction has
been withheld. Petitioner argued in his request for hearing that his motion to withdraw
his guilty plea was granted, a plea of not guilty was entered on the record by the state
court, and his state prosecution was dismissed. Petitioner reasons that he was not
convicted and that he should, therefore, not be excluded. Petitioner’s argument is without
merit. The evidence shows that Petitioner entered a guilty plea that was accepted by the
state court. P. Ex. 4, at 2-3. Therefore, Petitioner was convicted within the meaning of
section 1128(i) of the Act, when his guilty plea was accepted. Petitioner was also
“convicted” within the meaning of section 1128(i)(4) of the Act even though judgment
was withheld pending completion of the terms of probation, and even though the charges
were eventually dismissed after he successfully completed part of the term of informal
probation. Congress is clear in section 1128(i) of the Act that one is “convicted” even if
the record is subsequently expunged, or judgment is withheld as part of a first offender
program, deferred adjudication program, or a similar program.

I also conclude that Petitioner’s conviction was program-related within the meaning of
section 1128(a)(1) of the Act. The crime to which Petitioner pled guilty — “Presenting
False Medi-Cal Claims” — is clearly an offense related to the delivery of an item or
service under the California Medicaid program. Thus, there is a “nexus or common-
sense connection” between Petitioner’s criminal conduct and the delivery of an item or
service under the California Medicaid program. Timothy Wayne Hensley, DAB No. 2044
(2006); Lyle Kai, R.Ph., DAB No. 1979 (2005); Neil Hirsch, M.D., DAB No. 1550
(1995); Berton Siegel, D.O. DAB No. 1467 (1994). Accordingly, I conclude that the
elements necessary for exclusion pursuant to section 1128(a) of the Act are satisfied.
There is a basis for Petitioner’s exclusion, and his exclusion is mandated by section
1128(a)(1) of the Act.
Petitioner argues that permissive exclusion under section 1128(b)(1)(A) of the Act should
be applied in his case rather than mandatory exclusion pursuant to section 1128(a)(1) of
the Act. Petitioner points out that a permissive exclusion under section 1128(b) carries a
three year period of exclusion rather than the five years required for exclusion under
section 1128(a). P. Br. at 4-5. Contrary to Petitioner’s assertion, the I.G. has no
discretion to elect to impose a permissive exclusion under section 1128(b) of the Act
when the elements for a mandatory exclusion under section 1128(a) of the Act are
satisfied, as they are in this case. Stacy Ann Battle, DDS, DAB No. 1843 (2002); Lorna
Fay Gardner, DAB No. 1733, at 5 (2000).

4. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period of exclusion pursuant to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to

42 C.F.R. § 1001.102(b), the period of exclusion may be extended based on the presence
of specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The I.G. does not cite
any aggravating factors in this case and does not propose to exclude Petitioner for more
than the minimum period of five years.

I have concluded that Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
Accordingly, the minimum period of exclusion is five years, and that period is not
unreasonable as a matter of law.

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective August 18, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

